DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al (7300547) in view of Combs et al (20150307754).
Luu, col. 65, teaches a method of making a multiply absorbent sheet which resists moisture penetration comprising: 
preparing a moisture penetration resistant treated cellulosic ply by way of providing an absorbent cellulosic web; 
wetting one surface of the web with an aqueous dispersion including a wax and an emulsifier; and heating the web above the melting temperature of the wax to fuse the wax of the dispersion and to provide a hydrophobic surface on the web, the hydrophobic surface being more hydrophobic than the web of cellulosic fiber; 
applying an adhesive to the treated ply; and bonding the treated ply to a second cellulosic ply.

Although Luu teaches a hot melt adhesive, Luu does not teach a specific composition of a hot melt adhesive. 
Combs teaches adhesives that include highly plasticized cellulose esters. 
Combs, paragraph 8 of the PGPUB, teaches HMA (hot melt adhesives) that comprise highly plasticized cellulose esters (“HPCE). HPCE include a cellulose ester and a plasticizer, where the plasticizer is at about 15% or greater by weight of the HPCE (e.g., about 15% to about 80% by weight of the HPCE).
Combs, paragraph 4 of the PGPUB, teaches HMA has increased environmental degradability and compatibility with recycling processes. 
Combs, paragraph 11 of the PGPUB, teaches the adhesives described herein may include a base polymer composition (which includes HPCE), optionally a tackifying resin, optionally a wax, and optionally additives (e.g., plasticizers, fillers, anti oxidants, and the like, and combinations thereof).
Combs, paragraph 47 of the PGPUB, teaches examples of additives suitable for use in conjunction with the adhesives may be viscosity modifiers. 
Combs, paragraph 48 of the PGPB, teaches examples of fillers may include, cellulose nanofibrils. 
Combs, paragraph 57 of the PGPUB, teaches viscosity modifiers suitable for use in con junction with an adhesive described herein may, in some embodiments, include, glycerin. 

Therefore, this composition may include water or may only include no more than about 1% by weight of water. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the hot melt adhesive comprising viscosity modifiers such as glyercin and cellulose nanofibrils as taught by Combs as the hot melt adhesive as taught by Luu as the hot melt adhesive as taught by Combs  has increased environmental degradability and compatibility with recycling processes.

Regarding claim 6, the references above teach a viscosity modifier. 

Regarding claims 8-9, Combs, paragraph 48 of the PGPUB, teaches fillers such as cellulose nanofibrils may, increase the rigidity and decrease the creep of an adhesive described herein, which may consequently increase the mechanical rigidity of an article produced therewith.


Regarding claim 10, Combs, paragraph 36 of the PGPUB, teaches the base polymer composition of the adhesives may include additional polymers at about 1% to about 99% by weight of the base polymer composition and an additional polymer at about 99% to about 1% by weight of the base polymer composition. Additional polymers that may be blended with the HPCE to form the base polymer composition may include, polyvinyl alcohol (“PVOH). 

Regarding claim 11, Combs, paragraph 11 of the PGPUB, teaches an additive may be present in an adhesive described herein in an amount ranging from a lower limit of 0%, about 1%. 5%, 10%, or 20% by weight of adhesive described herein to an upper limit of about 40%, 30%, or 20% by weight of adhesive described herein. 

Regarding claim 17, the references teach multiply absorbent sheet. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luu et al (7300547) in view of Combs et al (20150307754) as applied to claim 6 and further in view of Lindsay et al (20020152630). 

Lindsay, paragraph 124 of the PGPUB, teaches the fibrous web 32 itself comprises multiple layers having different fibers or chemical additives.  The additives can be viscosity modifiers such as xanthan gum. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use xanthan gum as taught by Lindsay as a viscosity modifier as taught in the references above as xanthan gum is a known viscosity modifier used in a papermaking process. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al (7300547) in view of Combs et al (20150307754) as applied to claim 1 and further in view of Burns et al (6808595). 
Although the references above teach a multiply absorbent sheet, the references do not teach incorporating a debonder. 
Burns teaches soft paper products. 
Burns, col. 8, teaches in addition to the above mechanisms for varying the properties of a paper product, a chemical debonder or softening agent may also be utilized to enhance the softness of the resulting paper product. When utilized, a chemical debonder can reduce the amount of hydrogen bonds within one or more layers of a paper product; which result in a softer product. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a debonder in the amount between about 2 lb/MT to about 8 lb/MT as taught by Burns into the first and second ply as taught by the references above to reduce the amount of hydrogen bonds within one or more layers of a paper product; which result in a softer product. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al (7300547) in view of Combs et al (20150307754) in view of Burns et al (6808595). 
Luu, col. 65, teaches a method of making a multiply absorbent sheet which resists moisture penetration comprising: 
preparing a moisture penetration resistant treated cellulosic ply by way of providing an absorbent cellulosic web; 
wetting one surface of the web with an aqueous dispersion including a wax and an emulsifier; and heating the web above the melting temperature of the wax to fuse the 
applying an adhesive to the treated ply; and bonding the treated ply to a second cellulosic ply.
Luu, col. 37, teaches any suitable adhesive may be employed, for example, poly(vinyl alcohol based) adhesives, cellulose ether based adhesives, hot melt adhesives, or any known to the skilled artisan.
Although Luu teaches a hot melt adhesive, Luu does not teach a specific composition of a hot melt adhesive. 
Combs teaches adhesives that include highly plasticized cellulose esters. 
Combs, paragraph 8 of the PGPUB, teaches HMA (hot melt adhesives) that comprise highly plasticized cellulose esters (“HPCE). HPCE include a cellulose ester and a plasticizer, where the plasticizer is at about 15% or greater by weight of the HPCE (e.g., about 15% to about 80% by weight of the HPCE).
Combs, paragraph 4 of the PGPUB, teaches HMA has increased environmental degradability and compatibility with recycling processes. 
Combs, paragraph 11 of the PGPUB, teaches the adhesives described herein may include a base polymer composition (which includes HPCE), optionally a tackifying resin, optionally a wax, and optionally additives (e.g., plasticizers, fillers, anti oxidants, and the like, and combinations thereof).
Combs, paragraph 47 of the PGPUB, teaches examples of additives suitable for use in conjunction with the adhesives may be viscosity modifiers. 

Combs, paragraph 57 of the PGPUB, teaches viscosity modifiers suitable for use in con junction with an adhesive described herein may, in some embodiments, include, glycerin. 
Combs, paragraph 60 of the PGPUB, teaches an adhesive described herein may be substantially water-free. As used herein, the term “water-free” refers to a composition having no more water than is naturally present at standard temperature and pressure with 100% relative humidity. As used herein, the term “substantially water-free” refers to a composition having no more than about 1% by weight of water above the concentration of water that is naturally present at standard temperature and pressure with 100% relative humidity.
Therefore, this composition may include water or may only include no more than about 1% by weight of water. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the hot melt adhesive comprising viscosity modifiers such as glyercin and cellulose nanofibrils as taught by Combs as the hot melt adhesive as taught by Luu as the hot melt adhesive as taught by Combs  has increased environmental degradability and compatibility with recycling processes.
Although the references above teach a multiply absorbent sheet, the references do not teach incorporating a debonder. 
Burns teaches soft paper products. 

Depending on the desired characteristics of the resulting paper product, the debonder can also be utilized in varying amounts. For example, in some embodiments, the debonder can be applied in amounts up to 35 pounds per metric ton (lb/MT) of total fibrous material within a given layer, particularly between about 1 lb/MT to about 10 lb/MT, and more particularly between about 2 lb/MT to about 8 lb/MT. Moreover, the debonder can also be applied to one or more layers of a multi-layered paper web.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a debonder in the amount between about 2 lb/MT to about 8 lb/MT as taught by Burns into the first and second ply as taught by the references above to reduce the amount of hydrogen bonds within one or more layers of a paper product; which result in a softer product. 

Regarding claim 14, Luu, col. 37, teaches three-ply products may be produced by way of the application schemes shown in FIGS. 21G and 21I. In FIG. 21G, wax dispersion is printed on both sides of web Was it travels through station 370 by applicator rolls 406, 408 before the web W is plied with webs W' and W" at embossing station 410.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Luu et al (7300547) in view of Combs et al (20150307754) in view of Burns et al (6808595) as applied to claim 12 and in view of Buschur et al (20100030174). 
Although the references teach a method to make a multiply absorbent sheet, the references do not teach embossing a pattern of raised embossments on the first absorbent sheet. 
Buschur, paragraph 65 of the PGPUB, teaches a first fibrous structure 88 is embossed by embossing nip 90 formed by a first patterned embossing roll 92 and a second patterned embossing roll 94 to produce an embossed fibrous structure 96. An adhesive (not shown) is then applied to portions of a portion of the individual embossments present in the embossed fibrous structure 96 by an applicator roll 98, which may be permeable fluid applicator roll. A second fibrous structure 102 is embossed by embossing nip 104 formed by a first patterned embossing roll 92' and a second patterned embossing roll 94' to produce an embossed fibrous structure 96'. The embossed fibrous structure 96 and embossed fibrous structure 96' are brought into proximity of one another and are compressed together upon loading of a marrying roll 106 against the first patterned embossing roll 92 via pneumatic or hydraulic or other suitable means to achieve the desired compressive force. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to emboss by embossing nip 90 formed by a first patterned embossing roll 92 and a second patterned embossing roll 94 to produce an embossed fibrous structure 96 . 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al (7300547) in view of Combs et al (20150307754) as applied to claim 17 and further in view of Burns et al (6808595). 
Although the references above teach a multiply absorbent sheet, the references do not teach incorporating a debonder. 
Burns teaches soft paper products. 
Burns, col. 8, teaches in addition to the above mechanisms for varying the properties of a paper product, a chemical debonder or softening agent may also be utilized to enhance the softness of the resulting paper product. When utilized, a chemical debonder can reduce the amount of hydrogen bonds within one or more layers of a paper product; which result in a softer product. 
Depending on the desired characteristics of the resulting paper product, the debonder can also be utilized in varying amounts. For example, in some embodiments, the debonder can be applied in amounts up to 35 pounds per metric ton (lb/MT) of total fibrous material within a given layer, particularly between about 1 lb/MT to about 10 lb/MT, and more particularly between about 2 lb/MT to about 8 lb/MT. Moreover, the debonder can also be applied to one or more layers of a multi-layered paper web.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a debonder in the amount between about 2 lb/MT to about . 

Allowable Subject Matter
Claims 2 and 15-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the references teach an adhesive comprising water, nanofibrillated cellulose and a viscosity modifier, the references do not teach the adhesive comprising 90 wt% or more of water as claimed in claim 2 and do not teach the adhesive comprising 90-98.5% by weight water as claimed in claims 15-16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150368368 teaches a composition comprising nanocellulose. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/10/22